Gavin, C. J.
The only errors assigned in this court are that the court below erred in overruling the motion for a new trial, and in rendering judgment against appellants on the finding.
The causes for a new trial relate to the sufficiency of the evidence. There is in the record no bill of exceptions bringing in or attempting to bring in the evidence or any part of it.
There was a general finding in favor of the appellee, judgment was properly rendered upon it for the amount found due appellee.
No error appears in the record.
Judgment affirmed.